DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/31/2019. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al., (US 2017/0046865A1) (hereinafter Cantwell) in view of Keshavmurthy et al., (US2010/0302554A1) (hereinafter Keshavmurthy).
	Regarding claim 1, Cantwell discloses a method for assembling a component to a structure (e.g. see abstract; Figs. 1, 5), the method comprising: 
	determining, by a controller (e.g. see Figs. 1, 3 and 6: controller such as computer/processor), a location on the structure for a placement of the component onto the structure (e.g. see Fig. 1, paragraphs 0034, 0035, 0043: determining the location and positions of various objects); 
	activating, by the controller, a light source to project a visual indicator onto the location (e.g. see Figs. 1-2, paragraphs 0037, 0038, 0039: the laser light source; paragraphs 0034, 0035: the 3D laser scanners 108A-108E provide 3D point cloud data indicative of locations and positions of various objects by emitting lasers and receiving portions of the emitted lasers reflected by the various objects).
	Cantwell does not explicitly disclose actuating, by the controller, a robotic implement to locate and position the component at the location based on the visual indicator projected onto the location.
	However, Keshavmurthy discloses actuating, by the controller, a robotic implement to locate and position the component at the location based on the visual indicator projected onto the location (e.g. see Fig. 6, paragraph 0037: a robotic arm that can be manipulated to measure a number of features at various locations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cantwell to add the teachings of Keshavmurthy as above, in order to provide an improved sensor system (see paragraph 0005: Keshavmurthy).
	Regarding claim 2, Cantwell and Keshavmurthy disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses further comprising identifying, by the controller, one or more points on a model of the structure for determining the location on the structure, wherein the location corresponds to the one or more points on the model (e.g. see abstract, paragraphs 0004: an animation model; paragraphs 0030-0032; also see Fig. 4, paragraphs 0047, 0048).
	Regarding claim 3, Cantwell and Keshavmurthy disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses further comprising: 
	activating, by the controller, a scanner to generate a 3-dimensional point cloud data of the structure (e.g. see abstract, paragraphs 0003-0005: three-dimensional point cloud; paragraphs 0036, 0040; Fig. 3, paragraphs 0045-0048: 3D point cloud); and 
	gathering, by the controller, the 3-dimensional point cloud data to develop the model, wherein the model includes a graphical 3-dimensional object generated in 3-dimensional coordinate system space (e.g. see paragraphs 0036, 0047, 0062: 3D point in space).
	Regarding claim 4, Cantwell and Keshavmurthy disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses wherein the scanner includes a laser scanner (e.g. see abstract, paragraphs 0003, 0004: 3D laser scanner; Figs. 1-3, paragraphs 0029, 0034, 0037).
	Regarding claim 5, Cantwell and Keshavmurthy disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses wherein identifying the one or more points on the model includes comparing the model to a predefined model of the structure, the predefined model defining one or more predetermined spots that correspond to the one or more points on the model (e.g. see abstract, paragraphs 0003, 0004: one or more points and the model; paragraphs 0031, 0032, 0036: points on the model).
	Regarding claim 6, Cantwell and Keshavmurthy disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses wherein determining the location on the structure corresponding to the one or more points on the model of the structure (e.g. see abstract, paragraphs 0003, 0004: one or more points and the model; paragraphs 0031, 0032, 0036: points on the model) includes: 
	determining, by the controller, a datum on the structure, identifying, by the controller, a fiducial corresponding to the datum on the model (e.g. see paragraphs 0067; Figs. 1-4; paragraphs 0003-0005: 3D point data); 
	detecting, by the controller, coordinates of the one or more points on the model relative to the fiducial (e.g. see paragraphs 0067; Figs. 1-4; paragraphs 0003-0005: 3D point data); and 
	computing, by the controller, a site on the structure that relates to the datum as the coordinates relate to the fiducial (e.g. see paragraphs 0067; Figs. 1-4; paragraphs 0003-0005: 3D point data), 
	wherein the site is determined as the location corresponding to the one or more points (e.g. see Fig. 1, paragraphs 0034, 0035, 0043: determining the location and positions of various objects; also see Figs. 2-5).
	Regarding claim 7, Cantwell and Keshavmurthy disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses wherein actuating the robotic implement to locate and position the component at the location based on the visual indicator (e.g. see Fig. 1, paragraphs 0034, 0035, 0043: determining the location and positions of various objects; also see Figs. 2-5) includes: 
	instructing, by the controller, a detector to detect an attribute of the visual indicator (e.g. see Figs. 1-2, paragraphs 0037, 0038, 0039: the laser light source; paragraphs 0034, 0035: the 3D laser scanners 108A-108E provide 3D point cloud data indicative of locations and positions of various objects by emitting lasers and receiving portions of the emitted lasers reflected by the various objects); 
	Cantwell does not explicitly disclose actuating, by the controller, the robotic implement to select the component from among one or more components based on the attribute; and upon a selection of the component by the robotic implement, moving, by the controller, the robotic implement up to the location to place the component at the location.
	However, Keshavmurthy discloses actuating, by the controller, the robotic implement to select the component from among one or more components based on the attribute; and upon a selection of the component by the robotic implement, moving, by the controller, the robotic implement up to the location to place the component at the location (e.g. see Fig. 6, paragraph 0037: a robotic arm that can be manipulated to measure a number of features at various locations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cantwell to add the teachings of Keshavmurthy as above, in order to provide an improved sensor system (see paragraph 0005: Keshavmurthy).
	Regarding claim 8, Cantwell and Keshavmurthy disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses wherein the attribute corresponds to at least one of a shape, a color, or a text indicated by the visual indicator at the location (e.g. see Fig. 1, paragraphs 0034, 0035, 0043: determining the location and positions of various objects; also see Figs. 2-5).
	Regarding claim 9, Cantwell and Keshavmurthy disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Cantwell discloses wherein the light source includes a laser source to project the visual indicator by way of a laser beam onto the location (e.g. see Figs. 1-2, paragraphs 0037, 0038, 0039: the laser light source; paragraphs 0034, 0035: the 3D laser scanners 108A-108E provide 3D point cloud data indicative of locations and positions of various objects by emitting lasers and receiving portions of the emitted lasers reflected by the various objects).
	Regarding claim 10, this claim is a system claim of a method version as applied to claim 1 above, wherein the system performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Cantwell a system for assembling a component to a structure (see Figs. 1, 3, 6). 
	Regarding claim 11, it contains the limitations of claims 2 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 12, it contains the limitations of claims 3 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 4 and 14, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 5 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 6 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 7 and 10, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, Cantwell and Keshavmurthy disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
	Cantwell does not explicitly disclose comprising a track adapted to be disposed around the structure, wherein moving the robotic implement to place the component at the location is facilitated along the track.
	However, Keshavmurthy discloses comprising a track adapted to be disposed around the structure, wherein moving the robotic implement to place the component at the location is facilitated along the track (e.g. see Fig. 6, paragraph 0037: a robotic arm that can be manipulated to measure a number of features at various locations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cantwell to add the teachings of Keshavmurthy as above, in order to provide an improved sensor system (see paragraph 0005: Keshavmurthy).
	Regarding claim 18, it contains the limitations of claims 8 and 16, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 19, it contains the limitations of claims 9 and 10, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 20, Cantwell and Keshavmurthy disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
	Cantwell does not explicitly disclose wherein the robotic implement includes a component selector tool to selectively grab and release the component.
	However, Keshavmurthy discloses wherein the robotic implement includes a component selector tool to selectively grab and release the component (e.g. see Fig. 6, paragraph 0037: a robotic arm that can be manipulated to measure a number of features at various locations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Cantwell to add the teachings of Keshavmurthy as above, in order to provide an improved sensor system (see paragraph 0005: Keshavmurthy).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486